Dooley, J.,
dissenting. The majority makes good policy sense and reaches the better result. For those reasons, I would join it if I thought our precedents allowed me to do so. Unfortunately, I conclude that the settled law requires us to release the surety in this case.
The majority’s construction of the agreement simply reads out of it the opening and most importance sentence of the surety’s agreement, rendering mean*549ingless the statement that the security agrees to secure defendant’s appearance “pending trial.” At a minimum, this language makes the agreement ambiguous, and this ambiguity should be construed against the party that drafted it —-in this case, the State. I therefore dissent.
As the majority states, when construing the agreement, this Court must give effect to each material term so, where possible, the contract reads as an integrated whole. In re Hood, 156 Vt. 412, 416, 592 A.2d 907, 909 (1991); Jackson v. Rogers, 120 Vt. 138, 140, 134 A.2d 620, 622 (1957). This maxim, however, does not give us free reign to ignore material terms when such terms cannot be harmonized with the rest of the contract. Jackson, 120 Vt. at 141, 134 A.2d at 622 (“No provision is to be wholly disregarded because inconsistent with other provisions unless no other reasonable construction is possible . . . .”). Indeed, we must assume that language in an agreement was included by the parties for a reason. Blodgett Supply Co. v. P.F. Jurgs & Co., 159 Vt. 222, 232, 617 A.2d 123, 128 (1992). Here, we must assume that the State as drafter intentionally included the “pending trial” limitation in the primary statement of surety’s obligation.
Although the majority finds them so, neither of the later statements in the agreement upon which the majority relies are directly inconsistent with the “pending trial” language. The statement that the surety provides security for defendant’s attendance “at all court ordered proceedings” can be reconciled by construing it to cover pretrial and trial proceedings. The statement that any deposit will not be returned until the case is closed and defendant surrenders himself for sentencing would be relevant if this were a dispute over a deposit, which it is not.
Even if we find the obligations are in conflict, and cannot be reconciled, we must find that the agreement is ambiguous. See Isbrandtsen v. N. Branch Corp., 150 Vt. 575, 579, 556 A.2d 81, 84 (1988) (“Ambiguity will be found where a writing in and of itself supports a different interpretation from that which appears when it is read in light of the surrounding circumstances, and both interpretations are reasonable.”). We must therefore follow another rule of contract construction: an ambiguous provision is a contract should construed against the party that drafted it. See Trs. of Net Realty v. AVCO Fin. Servs., 147 Vt. 472, 475-76, 520 A.2d 981, 983 (1986). Here, the surety signed a standard-form security agreement, used in all courts as a matter of course and drafted by the court administrator’s office, an agent of the State. As a result, we must construe the agreement against the State.
This Court has previously held that an ambiguity in a standard form drafted by the State should be construed against the State. State v. Murray, 159 Vt. 198, 205, 617 A.2d 135, 139 (1992). Murray is directly on point and controls here. It involved a deferred-sentence agreement contained on a standard State-drafted form that specified that the defendant was obligated to abide by the terms of the agreement for a limited period of time (three years). The State argued that other general language in the agreement gave the State the power to extend the duration of the probation. We rejected this argument and resolved the ambiguity against the State, stating, ‘We cannot conclude that the general reference to a further order of the court authorized the court to extend the duration of defendant’s probation despite the very specific durational limit in the agreement. . . .” Id. The surety agreement in the present case similarly contains specific durational language — “pending trial” — laying out surety’s obligation, followed by more general language — “at a scheduled court proceeding.” As in Murray, we must resolve the ambiguity by having the specific control over the general.
*550This case should teach us to be more careful and precise in drafting judicial forms. We do not do justice, however, by placing the obligation created by a judicial branch error on a surety who never fairly agreed to that obligation.
I am authorized to state that Justice Skoglund joins in this dissent.